UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33852 VirnetX Holding Corporation (Exact name of registrant as specified in its charter) Delaware 77-0390628 (State or other jurisdiction of incorporation or organization) Identification Number) 5615 Scotts Valley Drive, Suite 110 Scotts Valley, California (Address of principal executive offices) (Zip Code)) Registrant’s telephone number, including area code: (831) 438-8200 Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The number of shares outstanding of the Registrant’s Common Stock as of August 2, 2010 was 47,446,023. EXPLANATORY NOTE This Quarterly Report on Form 10-Q/A amends the Quarterly Report on Form 10-Q for the period ended June 30, 2010 originally filed by VirnetX Holding Corporation (the “Company”) with the Securities and Exchange Commission (“SEC”) on August 9, 2010.The following items have been amended: · Part I — Item 1. Financial Statements; · Part I — Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations; · Part I — Item 4. Controls and Procedures · Part II — Item 1A. Risk Factors; and · Part II — Item 6. Exhibits As disclosed in a Current Report on Form 8-K the Company filed with the SEC on January 31, 2011, the Company’s Audit Committee determined on January 25, 2011 that the Company’s previously filed financial statements for: (i) the fiscal quarter ended September 30, 2009 included in the Form 10-Q filed with the SEC on November 9, 2009, (ii) the fiscal year ended December 31, 2009 included the Form 10-K filed with the SEC on March 31, 2010, (iii) the fiscal quarter ended March 31, 2010 included in the Form 10-Q filed with the SEC on May 7, 2010, (iv) the fiscal quarter ended June 30, 2010 included in the Form 10-Q filed with the SEC on August 9, 2010 and (v) the fiscal quarter ended September 30, 2010 included in the Form 10-Q filed with the SEC on November 8, 2010, needed to be restated to correct the accounting for certain derivative instruments (the Series I Warrants issued by the Company in a private placement transaction in September 2009 discussed below) in such financial statements, which were previously recorded as equity instruments.Please refer to Note 2, “Restatements” to the Notes to Condensed Consolidated Financial Statements. The Company has performed a re-assessment of the Series I Warrants to purchase 2,619,036 shares of common stock that were issued in connection with its September 2009 private placement and has concluded that the Series I Warrants are liabilities within the scope of Accounting Standards Codification 815 40, “Derivatives and Hedging – Contracts in Entity’s Own Equity” (“ASC 815 40”), formerly Emerging Issues Task Force Issue No. 07 05, “Determining Whether an Instrument (or Embedded Feature) Is Indexed to an Entity’s Own Stock” (“EITF 07 05”), because the Series I Warrants contain a provision requiring a weighted average adjustment to the exercise price of the Series I Warrants in the event the Company issues common stock, or securities convertible into or exercisable for common stock, at a price per share lower than such exercise price.Accordingly, the Series I Warrants should have been accounted for as a derivative liability, measured at fair value, with changes in fair value recognized as gain or loss for each reporting period thereafter. The following tables (in thousands, except per share amounts) show the effects of the restatement on the Company's condensed consolidated balance sheet as of June 30, 2010 and condensed consolidated statements of operations for the six month period ended June 30, 2010: 6/30/2010 6/30/2010 As previously reported As Restated As previously reported As Restated LIABILITIES AND STOCKHOLDERS’ EQUITY INCOME FROM OPERATIONS $ 200,044 $ 200,044 CURRENT LIABILITIES Losses from derivative liability $ - $ (6,981 ) Warrant liability $ - $ 12,302 Total other income $ 13 $ 13 TOTAL CURRENT LIABILITIES STOCKHOLDERS’ EQUITY $ 58,170 $ 70,472 NET INCOME $ 76,657 $ 69,676 BASIC EARNINGS PER SHARE $ 1.79 1.63 Additional paid in capital $ 52,298 $ 46,420 DILUTED EARNINGS PER SHARE $ 1.69 1.54 Accumulated deficit $ 16,928 $ 10,505 TOTAL STOCKHOLDERS’ EQUITY $ 69,230 $ 56,928 TOTAL LIABILITIES AND STOCHOLDERS’ EQUITY $ 127,400 $ 127,400 Except as described above, no other amendments are being made to the disclosures presented in the original Form 10-Q.This amended Form 10-Q does not reflect events occurring after the filing of the original Form 10-Q, or modify or update the disclosure contained therein in any other way other than as required to reflect the amendments discussed above.Information not affected by the restatement is unchanged and reflects the disclosures made at the time of the original filing of the Form 10-Q with the SEC on August 9, 2010. -2- VIRNETX HOLDING CORPORATION INDEX Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 4 Condensed Consolidated Balance Sheets at June 30, 2010 (restated) and December 31, 2009 (restated) 4 Condensed Consolidated Statements Of Operations for the three and six months ended June 30, 2010 (restated) and 2009 5 Condensed Consolidated Statements Of Cash Flows for the six months ended June 30, 2010 (restated) and 2009 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II — OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 6. Exhibits 35 -3- Index PART I — FINANCIAL INFORMATION ITEM 1. — FINANCIAL STATEMENTS Restatement of 2010 Financial Statements As discussed in Note 2 to the Financial Statements, the Company restated its financial statements for the period ended June 30, 2010.On January 25, 2011, the Company determined that certain provisions in ASC 815-40, which was effective January 1, 2009, were not, but should have been applied to the Series I Warrants issued in a private placement transaction in September 2009. The application of these provisions resultedin a reclassification of the Series I Warrants as a derivative liability, measured at fair value, with changes in fair value recognized as part of other income or expense for each reporting period thereafter. VIRNETX HOLDING CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2010 December 31, 2009 (Unaudited) (Restated) (Restated) ASSETS Current assets: Cash and cash equivalents $ 127,179,912 $ 2,011,470 Accounts receivable, net 7,717 6,842 Prepaid expense and other current assets 61,601 43,863 Total current assets 127,249,230 2,062,175 Property and equipment, net 19,240 23,430 Intangible and other assets 132,000 156,000 Total assets $ 127,400,470 $ 2,241,605 LIABILITIES AND STOCKHOLDERS’ (EQUITY) Current liabilities: Accounts payable and accrued liabilities $ 572,115 $ 4,478,325 Income tax liability 34,000,000 — Accrued dividend 23,599,000 — Current portion of long-term obligation — 40,000 Derivative liability 12,301,651 6,311,091 Total current liabilities 70,472,766 10,829,416 Long-term obligation, net of current portion — 120,000 Commitments and contingencies Stockholders’ equity (deficit): Preferred stock, par value $0.0001 per share Authorized 10,000,000 shares issued and outstanding: 0 shares at June 30, 2010 and December 31, 2009, respectively — — Common stock, par value $0.0001 per share Authorized 100,000,000 shares, issued and outstanding: 47,195,477 shares at June 30, 2010 and 39,750,927 at December 31, 2009, respectively 4,720 3,975 Additional paid in capital 46,419,312 26,860,747 Retained earnings (Deficit accumulated during the development stage) 10,503,672 (35,572,534 ) Total stockholders’ equity 56,927,704 (8,707,812 ) Total liabilities and stockholders’ equity $ 127,400,470 $ 2,241,605 See accompanying notes to condensed consolidated financial statements -4- Index VIRNETX HOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, 2010 Three Months Ended June 30, 2009 (Restated) Revenue — royalties $ 200,023,392 $ 7,207 Operating expense: Royalty expense 59,239,274 — Research and development 1,227,688 220,558 General, selling and administrative 24,455,057 3,714,995 Total operating expense (84,922,019 ) (3,935,553 ) Income (loss) from operations 115,101,373 (3,928,346 ) Loss on derivatives (2,537,488 ) — Interest and other income, net 11,601 1,244 Income (loss) before taxes 112,575,486 (3,927,102 ) Income taxes 34,000,000 — Net Income (loss) $ 78,575,486 $ (3,927,102 ) Basic earnings (loss) per share: $ 1.78 $ (0.11 ) Diluted earnings (loss) per share: $ 1.67 $ (0.11 ) Weighted average shares outstanding basic 44,277,422 37,369,985 Weighted average shares outstanding dilutive 47,266,249 37,369,985 Six Months Ended June 30, 2010 Six Months Ended June 30, 2009 (Restated) Revenue — royalties $ 200,044,161 $ 10,361 Operating expense: Royalty expense 59,239,274 — Research and development 1,749,923 442,257 General, selling and administrative 28,410,942 6,901,684 Total operating expense (89,400,139 ) (7,343,941 ) Income (loss) from operations 110,644,022 (7,333,580 ) Loss from derivatives (6,981,731 ) — Interest and other income, net 12,914 3,471 Income (loss) before taxes 103,675,205 (7,330,109 ) Income taxes 34,000,000 — Net Income (loss) $ 69,675,205 $ (7,330,109 ) Basic earnings (loss) per share: $ 1.63 $ (0.20 ) Diluted earnings (loss) per share: $ 1.54 $ (0.20 ) Weighted average shares outstanding basic 42,720,896 36,974,239 Weighted average shares outstanding dilutive 45,248,343 36,974,239 See accompanying notes to condensed consolidated financial statements -5- Index VIRNETX HOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2010 Six Months Ended June 30, 2009 (Restated) Cash flows from operating activities: Net Income (loss) $ 69,675,205 $ (7,330,109 ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation 1,565,822 1,434,036 Change in value of derivative liability 6,981,731 Depreciation and amortization 29,794 19,738 Changes in assets and liabilities: Receivables and other current assets (18,612 ) (24,574 ) Accounts payable and accrued liabilities 30,093,790 2,537,993 Net cash provided (used) by operating activities 108,327,730 (3,362,916 ) Cash flows from investing activities: Purchase of property and equipment (1,603 ) (3,429 ) Net cash used in investing activities (1,603 ) (3,429 ) Cash flows from financing activities: Payment of royalty obligation less imputed interest (160,000 ) (44,000 ) Proceeds from exercise of options 272,208 — Proceeds from exercise of warrants 16,730,107 — Proceeds from sale of common stock — 3,367,925 Net cash provided by financing activities 16,842,315 3,323,925 Net increase (decrease) in cash and cash equivalents 125,168,442 (42,420 ) Cash and cash equivalents, beginning of period 2,011,470 457,155 Cash and cash equivalents, end of period $ 127,179,912 $ 414,735 Supplemental disclosure of cash flow information: Cash paid during the period for taxes $ — $ 2,173 Cash paid during the period for interest $ 10,000 $ 6,000 Supplemental disclosure of noncash investing and financing activities: See accompanying notes to condensed consolidated financial statements -6- Index VIRNETX HOLDING CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 — Basis of Presentation Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) have been condensed or omitted. Results of operations for the interim periods presented are not necessarily indicative of results which may be expected for any other interim period or for the year as a whole. The accompanying unaudited interim financial statements include all adjustments (consisting of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation. The information contained in this quarterly report on Form 10-Q/A should be read in conjunction with the audited financial statements and related notes for the year ended December 31, 2009 which are contained in our Annual Report on Form 10-K filed with the Securities and Exchange Commission (“SEC”), on March 31, 2010. Note 2 — Restatement As disclosed in a Current Report on Form 8-K the Company filed with the SEC on January 31, 2011, the Company’s Audit Committee determined on January 25, 2011 that the Company’s previously filed financial statements for: (i) the fiscal quarter ended September 30, 2009 included in the Form 10-Q filed with the SEC on November 9, 2009, (ii) the fiscal year ended December 31, 2009 included the Form 10-K filed with the SEC on March 31, 2010, (iii) the fiscal quarter ended March 31, 2010 included in the Form 10-Q filed with the SEC on May 7, 2010, (iv) the fiscal quarter ended June 30, 2010 included in the Form 10-Q filed with the SEC on August 9, 2010 and (v) the fiscal quarter ended September 30, 2010 included in the Form 10-Q filed with the SEC on November 8, 2010, needed to be restated to correct the accounting for certain derivative instruments (the Series I Warrants issued by the Company in a private placement transaction in September 2009 discussed below) in such financial statements, which were previously recorded as equity instruments. The Company has performed a re-assessment of the Series I Warrants to purchase 2,619,036 shares of common stock that were issued in connection with its September 2009 private placement and has concluded that the Series I Warrants are liabilities within the scope of ASC 815-40, “Derivatives and Hedging – Contracts in Entity’s Own Equity” (“ASC 815-40”), formerly Emerging Issues Task Force Issue No. 07-05, “Determining Whether an Instrument (or Embedded Feature) Is Indexed to an Entity’s Own Stock” (“EITF 07-05”), because the Series I Warrants contain a provision requiring a weighted average adjustment to the exercise price of the Series I Warrantsif the Company were to issue common stock, or securities convertible into or exercisable for common stock, at a price per share lower than such exercise price.Accordingly, the Series I Warrants should have been accounted for as a derivative liability, measured at fair value, with changes in fair value recognized as gain or loss for each reporting period thereafter. -7- Index The following table (in thousands, except per share amounts) show the effects of the restatement on the Company's condensed consolidated balance sheet as of June 30, 2010 and condensed consolidated statement of operations for the six month period ended June 30, 2010: 6/30/2010 6/30/2010 As Previously Reported As Restated As Previously Reported As Restated LIABILITIES AND STOCKHOLDERS’ EQUITY INCOME FROM OPERATIONS $ 200,044 $ 200,044 CURRENT LIABILITIES Losses from derivative liability $ - $ (6,981 ) Warrant liability $ - $ 12,302 Total other income $ 13 $ 13 TOTAL CURRENT LIABILITIES $ 58,170 $ 70,472 NET INCOME (LOSS) $ 76,657 $ 69,676 STOCKHOLDERS’ EQUITY BASIC EARNINGS PER SHARE $ 1.79 1.63 Additional paid in capital $ 52,298 $ 46,420 DILUTED EARNINGS PER SHARE $ 1.69 1.54 Accumulated deficit $ 16,928 $ 10,505 TOTAL STOCKHOLDERS’ EQUITY $ 69,230 $ 56,928 TOTAL LIABILITIES AND STOCHOLDERS’ EQUITY $ 127,400 $ 127,400 Note 3 — Formation and Business of the Company VirnetX Holding Corporation (“we,” “us,” “our” or the “Company”) is a company focused on commercializing a patent portfolio for providing solutions for secure real-time communications such as instant messaging, or “IM,” and voice over internet protocol, or “VoIP.” In July 2007 we effected a merger between PASW, Inc., a company which had at the time of the merger, publicly traded common stock with limited operations, and VirnetX, Inc., which became our principal operating subsidiary. As a result of this merger, the former security holders of VirnetX, Inc. came to own a majority of our outstanding common stock. Our principal business activities to date are our efforts to commercialize our patent portfolio, and our primary source of significant revenue has been from the Settlement and License Agreement we entered into with Microsoft Corporation on May 14, 2010. We also conduct the remaining activities of PASW, Inc., which are generally limited to the collection of royalties on certain internet-based communications by a wholly owned Japanese subsidiary of PASW pursuant to the terms of a single license agreement. The revenue generated by this agreement is not significant. The company is no longer considered to be in the development stage as principal operations have commenced and significant revenues have been recognized. As such, the cumulative amounts and other additional disclosure required for development stage companies are omitted in the June 30, 2010 quarterly statements. Note 4 — Earnings Per Share Basic earnings per share is based on the weighted average number of shares outstanding for a period. Diluted earnings per share is based upon the weighted average number of shares and potentially dilutive common shares outstanding. Potential common shares outstanding principally include stock options, warrants, restricted stock and other equity awards under our stock plan. Note 5 — Summary of Significant Accounting Policies Basis of Presentation The consolidated financial statements include the accounts of the VirnetX Holding Company, a development stage enterprise, and its wholly owned subsidiaries. All intercompany transactions have been eliminated. -8- Index These financial statements reflect the historical results of VirnetX, Inc. and subsequent to the merger date of July 5, 2007, the historical consolidated results of VirnetX Holding Corporation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported period. Actual results could differ from those estimates. Cash and Cash Equivalents We consider all highly liquid investments purchased with original maturities of three months or less at the date of purchase to be cash equivalents. Concentration of Credit Risk and Other Risks and Uncertainties Our cash and cash equivalents are primarily maintained at two financial institutions in the United States. Deposits held with this financial institution may exceed the amount of insurance provided on such deposits. The balances are insured by the Federal Deposit Insurance Corporation (FDIC). During the period ended June 30, 2010 we had, at times, funds that were uninsured. The uninsured balance at June 30, 2010 was in excess of approximately $5,500,000. We have not experienced any losses on our deposits of cash and cash equivalents. Intangible Assets We record intangible assets at cost, less accumulated amortization. Amortization of intangible assets is provided over the estimated useful lives, which can range from 3 to 15 years, on either a straight-line basis or as revenue is generated by the asset. This quarter, costs incurred to defend the patent were expensed due to the uncertainty of additional revenue being generated by those efforts. Impairment of Long-Lived Assets We identify and record impairment losses on intangible and other long-lived assets used in operations when events and changes in circumstances indicate that the carrying amount of an asset might not be recoverable. Recoverability is measured by comparison of the anticipated future net undiscounted cash flows to the related assets’ carrying value. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the assets exceeds the projected discounted future net cash flows arising from the asset. Research and Development Research and development costs include expenses paid to outside development consultants and compensation related expenses for our engineering staff. Research and development costs are expensed as incurred. -9- Index Income Taxes We account for income taxes under the asset and liability method. Under this method, deferred tax assets and liabilities are determined based on the difference between the financial statement and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to affect taxable income. Valuation allowances are established when necessary to reduce deferred tax assets to the amounts expected to be realized. Accounting for Uncertainty in Income Taxes using the prospective method allowed by FIN 48. The adoption of FIN 48 did not have a material impact on our financial statements. Derivative Loss In accordance with FASB ASC 815-40-15 “Derivatives and Hedging-Contracts in Entity’s Own Equity-Scope and Scope Exceptions” (see Note 2), the Company is required to account for theSeries I Warrantsas derivative liabilities.The Company is required to mark to market in each reporting quarter the value of the embedded derivative and Series I Warrants. The Company revalues these derivative liabilities at the end of each reporting period.The periodic change in value of the derivative liabilities is recorded as either non-cash derivative income (if the value of the embedded derivative and Series I Warrants decrease) or as non-cash derivative expense (if the value of the embedded derivative and Series I Warrants increase).Although the values of the embedded derivative and warrants are affected by interest rates, the remaining contractual conversion period and the Company’s stock volatility, the primary cause of the change in the values will be the value of the Company’s Common Stock.If the stock price goes up, the value of these derivatives will generally increase and if the stock price goes down the value of these derivatives will generally decrease. Stock-Based Compensation Our accounting for share-based compensation is in accordance with the fair value method which requires the measurement and recognition of compensation expense in the statement of operations for all share-based payment awards made to employees and directors including employee stock-options based on estimated fair values. Using the modified retrospective transition method of adopting this standard, the financial statements presented herein reflect compensation expense for stock-based awards as if the provisions of this standard had been applied from the date of inception. In addition, as required we record stock and options granted to non-employees at fair value of the consideration received or the fair value of the equity instruments issued as they vest over the performance period. Revenue Recognition We recognize revenue in accordance with Accounting Standards Codification (“ASC”) 605 Revenue Recognition (formerly Staff Accounting Bulletin 104).We are a licensor of software and generate revenue primarily from the one-time sales of licensed software.Generally, revenue is recognized when persuasive evidence of an arrangement exists, upon shipment of the licensed software, the price is fixed or determinable and collectability is reasonably assured.For multiple element license arrangements, the license fee is allocated to the various elements based on fair value. Note 6 — Fair Value of Financial Instruments Carrying amounts of our financial instruments, including cash and cash equivalents, accounts payable, notes payable, and accrued liabilities approximate their fair values due to their short maturities.The carrying amount of our minimum royalty payment obligation approximates fair value because it is recorded at a discounted calculation. The Company’s liabilities measured at fair value on a recurring basis were determined using the following inputs: Fair Value Measurements at June 30, 2010 Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs Total (Level 1) (Level 2) (Level 3) Warrants $ 12,301,651 $ - $ - $ 12,301,651 Total $ 12,301,651 $ - $ - $ 12,301,651 Beginning September 1, 2009, the Company carried its embeddedSeries IWarrants on its balance sheet as liabilities (see Note 2) carried at fair value determined by using the Binomial valuation model.As of June 30, 2010, the assumptions used in the valuation of the embedded derivative of theSeries IWarrants with an exercise price of $3.93, as well as the Company’s stock price of $5.92, discount rate of 1.79%, and volatility of 123%. -10- Index A reconciliation of the Company’s liabilities measured at fair value on a recurring basis using significant unobservable inputs (Level 3) is as follows: Fair Values Measurements UsingSignificant Unobservable Inputs (Level 3) WarrantLiability Balance December 31, 2009 $ 6,311,091 Total unrealized loss included in earnings 6,981,731 Settlements (991,171 ) Balance June 30, 2010 $ 12,301,651 Note 7 — Patent Portfolio As of June 30, 2010, we had 12 issued U.S. and eight issued foreign technology related patents, in addition to pending U.S. and foreign patent applications. The terms of our issued U.S. and foreign patents run through the period 2019 to 2024. Most of our issued patents were acquired by our principal operating subsidiary, VirnetX, Inc., from Science Applications International Corporation, or SAIC, pursuant to an Assignment Agreement dated December 21, 2006, and a Patent License and Assignment Agreement dated August 12, 2005, as amended on November 2, 2006, including documents prepared pursuant to the November amendment, and as further amended on March 12, 2008. We are required to make payments to SAIC based on the revenue generated from our ownership or use of the patents assigned to us by SAIC. Royalty amounts vary depending upon the type of revenue generating activities, and certain royalty categories are subject to maximums and other limitations. With respect to revenue-generating activities within our field of use, minimum annual royalty payments of $50,000 were due beginning in 2008 but as of June 30, 2010 we have met our maximum royalty payment. SAIC is also entitled under certain circumstances to receive a portion of the proceeds from revenues, monies or any form of consideration paid to VirnetX for certain acquisitions of VirnetX or from the settlement of certain patent infringement claims of ours. Note 8 — Income Taxes The Company had pre-tax income during the six months ended June 30, 2010 for the first time since inception. The components of income tax expense are as follows: June 30, 2010 June 30, 2009 Current $ $
